DETAILED ACTION
This Reasons for Allowance is in response to applicants’ amendment and remarks filed on 08/10/2022.  Claims 1, 3-5, 7, 9-11, 13, 15-17, 19, and 21-23 have been amended.  Claims 1-24 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 7, 13, and 19 are allowed for the reasons argued by applicants on pages 10-13 of the Remarks filed 08/10/2022 which are persuasive.  In view of the amendment to the claims, the Examiner withdraws the 35 U.S.C. 112(b) rejection of Claims 19-24 and the objection to Claims 3, 5, 9, 11, 15, and 21.  Claims 2-6, 8-12, 14-18, and 20-24 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record YANG et al. (US 20210092603 A1) discloses “Techniques to protect a subscriber identity, by encrypting a subscription permanent identifier (SUPI) to form one-time use subscription concealed identifiers (SUCIs) using a set of one-time ephemeral asymmetric keys, generated by a user equipment (UE), and network provided keys are disclosed” [Abstract]; ,
None of the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ independent claims:
[Claim 1] “and based at least in part on determining whether all SUCI parameters supported by the UE in the plurality of SUCI parameters have been rejected by the network entity”;
[Claim 7] “and based at least in part on determining whether all SUCI parameters supported by the UE in the plurality of SUCI parameters have been rejected by the network entity”;
[Claim 13] “and based at least in part on a determination of whether all SUCI parameters supported by the UE in the plurality of SUCI parameters have been rejected by the network entity”;
[Claim 19] “and based at least in part on a determination of whether all SUCI parameters supported by the UE in the plurality of SUCI parameters have been rejected by the network entity”.
The closest prior art made of record and cited consisted of the following references.
Jung et al. (US 20180227866 A1) disclosed receiving a synchronization signal block. The method includes detecting a primary synchronization signal and a broadcast channel of the synchronization signal block. Receiving the synchronization signal block includes receiving at least one synchronization signal block of multiple synchronization signal blocks within a time window and the broadcast channel includes multiple sub-bands.
Tiwari et al. (US 10499357 B1) disclosed a User Equipment (UE) sending, to an Access and mobility Management Function (AMF), a first Non Access Stratum (NAS) message that includes a first one-time identifier for identifying the UE, wherein the one-time identifier is valid for only one NAS procedure and is generated by encryption of a permanent identifier for permanently identifying the UE; and sending, to the AMF, a second NAS message that includes a second one-time identifier that is same as or different from the first one-time identifier, in a case where: a response message for the first NAS message was sent from the AMF and was lost before reception of the response message by the UE, or the first NAS message was used for responding to a request message that was sent from the AMF, the request message requesting that the UE sends the first one-time identifier to the AMF, wherein the first one-time identifier is reused as the second one-time identifier for sending the second NAS message, in a case where the second one-time identifier is same as the first one-time identifier; or generating the second one-time identifier by encryption of the permanent identifier for sending the second NAS message, in a case where the second one-time identifier is different from the first one-time identifier. The present disclosure also starting a timer when the first NAS message is sent; and using the second one-time identifier that is same as the first one-time identifier for sending the second NAS message, if the timer is running; or using the second one-time identifier that is different from the first one-time identifier for sending the second NAS message, if the timer expires, wherein the one-time identifier is a Subscribed Unique Concealed Identifier (SUCI); and the permanent identifier is a Subscriber Unique Permanent Identifier (SUPI). It should be noted that the first NAS message is a Registration Request message or an Identity Response message; and the second NAS message is the Registration Request message or a Deregistration Request message.
An et al. (US 20200204985 A1) disclosed a 5G user equipment (UE) that can register for 5G services with a telecommunication network in part using a Subscription Concealed Identifier (SUCI), an encrypted version of a subscriber identifier, so that the actual subscriber identifier is not exposed during network registration. Legacy SIMs originally deployed for 4G/LTE and other legacy wireless access technologies store an international mobile subscriber identity (IMSI), but do not store a network public key needed to generate a SUCI. However, a 5G UE can still use a legacy SIM to securely obtain 5G services by encrypting the IMSI from the legacy SIM using a network public key stored in the 5G UE's own memory to generate a SUCI, and then transmitting the generated SUCI to the telecommunication network during network registration. Accordingly, the IMSI on the legacy SIM is not exposed during network registration.
Nakarmi et al. (US 20200267544 A1) disclosed a calculating circuit, and an informing circuit. The obtaining circuit is configured to obtain a priority list of parameter sets. The priority list defines a different priority for each of one or more parameter sets, where each parameter set comprises one or more parameters used for calculating the subscription identifier. The calculating circuit is configured to calculate the subscription identifier using a null parameter set or one of the one or more parameter sets in the priority list selected responsive to the defined priorities. The informing circuit is configured to inform a Home Network (HN) of the subscription of the wireless device by sending the calculated subscription identifier to a network node in the HN.
YANG et al. (US 20210092603 A1) disclosed to protect a subscriber identity, by encrypting a subscription permanent identifier (SUPI) to form one-time use subscription concealed identifiers (SUCIs) using a set of one-time ephemeral asymmetric keys, generated by a user equipment (UE), and network provided keys are disclosed. Encryption of the SUPI to form the SUCIs can mitigate snooping by rogue network entities, such as fake base stations. The UE is restricted from providing the unencrypted SUPI over an unauthenticated connection to a network entity. In some instances, the UE uses a trusted symmetric fallback encryption key K.sub.FB or trusted asymmetric fallback public key PK.sub.FB to verify messages from an unauthenticated network entity and/or to encrypt the SUPI to form a fallback SUCI.sub.FB for communication of messages with the unauthenticated network entity
Nakarmi et al. (US 20210368345 A1) disclosed methods of validating a SUCI implemented by a network node in a mobile network. The network node receives a message including the SUCI. Responsive to receipt of the message, the network node obtains a first set of encryption parameters used to generate the SUCI. The network node uses the first set of encryption parameters to de-conceal the SUCI to obtain subscription information associated with a subscription. Subsequently, the network node obtains a second set of encryption parameters associated with the subscription using the subscription information and validates the SUCI based on the second set of encryption parameters. As one example, the network node validates the SUCI by comparing the first set of encryption parameters to the second set of encryption parameters and determining if there is a match.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Chandramouli et al., (“Access Control and Mobility Management”, 5G for the Connected World, February 2019, pp. 225-282)
Greenfield (US 20110167440 A1) is cited for tracking and analysis of user device access and location to telecommunication services.
Burch et al. (US 20160241550 A1) is cited for user identifier authentication to access protected resources from mobile devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

08.15.2022